Citation Nr: 1243643	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  05-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran active duty service from July 1970 to July 1972.

This matter came to the Board of Veterans' Appeals (Board) from a December 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A Board video conference hearing was held in November 2005; and a transcript is of record.  The Veteran submitted a motion to advance the case on the docket in July 2006, which was subsequently denied in August 2006.  The Board previously remanded this case in January 2007.  The Veteran submitted another motion to advance this case on the docket in April 2008, which was denied in May 2008.  The Board again remanded this case for further development in August 2009 and August 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting VA medical records from Sheridan, Wyoming an Amarillo, Texas; including in its search for military records the dates the Veteran was aboard the USS Constellation (March 1971 to July 1972); asking for the Veteran's in-service mental treatment records; providing a VA examination and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Acquired psychiatric disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is acquired psychiatric disability otherwise related to such service.


CONCLUSION OF LAW

Acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice a by letter dated in March 2003.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
The RO provided the appellant with additional notice in February 2007, June 2008 and November 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the February 2007, June 2008 and November 2008 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in June 2009,  June 2011 and October 2012 supplemental statements of the case, following the provision of notice in February 2007, June 2008 and November 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, private and VA treatment records; obtained Social Security Administration (SSA) records; reviewed the Veteran's claims file: assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in January 2012 and obtained a July 2012 addendum; and afforded the Veteran the opportunity to give testimony at a Board videoconference hearing in November 2005.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for acquired psychiatric disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

During the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

On a claim received in March 2003, the Veteran stated that PTSD and depression began in 1972.  Service treatment records show that the Veteran was sent to sick call for a prescription for his nervous condition in February 1971.  On separation examination in June 1972, however, there was no indication that clinical evaluation of the Veteran's psychiatric state was abnormal.  Under the section designated for notes, medical personnel typed, "No significant or interval history noted."  In the section designated for summary of defects and diagnosis, the response was "None". 

Post service, the Veteran claimed various stressors which were not verified by military records: witnessing a man get sucked into an F4 and seeing the aftermath; getting pinned by a weather plane with blades facing the Veteran; and witnessing an F4 fighter plane/tractor ran over a fellow service member's foot. 

An April 2003 comprehensive psychiatric consultation conducted by 
William L. Ingram, MD shows that the Veteran reported his best buddy died after stepping on a landmine.  It appears to the Board that this was the only mention of this particular stressor and no other details were provided to allow for verification.
 
In support of his claimed stressors, the Veteran submitted a statement (dated in December 2010) from a fellow service member, which does not appear to support any of the Veteran's stressors.  Instead, he stated that when the Veteran was parking a plane but had slid when the ship started listing from side to side.  The service member stated that if the Veteran had backed up, he would have been in "harm's way" by being in the flight path of landing aircraft.  The Board notes that the possibility of endangering himself is not one that can be verified through official service department resources.  

Moreover, the Veteran did not participate in combat with the enemy and his claimed stressors are not of a nature related to fear of hostile military or terrorist activity.  Overall, there are no verified stressors.

An April 1989 VA treatment record shows that PTSD was ruled out.  December 2000 and January 2001 records from Memorial Hospital in Colorado Springs show treatment after a motor vehicle accident.  In a March 2002 private treatment record, Randall Hoffman, D.O. diagnosed insomnia-depression vs. PTSD vs. sleep apnea.  A February 2003 initial examination from the El Paso County Veteran Service Office shows chronic depression secondary to chronic pain from shoulder injury.  An April 2003 SSA consultant's note shows a diagnosis of PTSD.  

After interviewing and examining the Veteran, and after reviewing his claims file, the VA examiner in January 2012, observed no signs or symptoms which would suggest severe cognitive difficulty as the Veteran was fully oriented to person, place and purpose the examination, was fully appropriate and well-mannered, and showed no severe concentration or short term memory impairment.

She further observed that the Veteran did not meet the full criteria for PTSD due to lack of verified stressors and lack of symptom onset related to service.  Instead, she found anxiety symptoms became prominent following a post-military motor vehicle accident.  The VA examiner noted that treatment records from the 1980s describe polysubstance abuse and mild depression in context to ulcer and pancreatitis and other physical symptoms related to alcohol and drug use.  She stated that there is no clear evidence that anxiety or mood symptoms were chronic or pervasive prior to the motor vehicle accident. 

The VA examiner acknowledged PTSD, but noted that there is no verification of stressors.  She noted that the only verified stressor aboard ship was one that was a non-fatal injury, which was not the one the Veteran had described and was not life-threatening to the victim.  She stated that flight deck records do not show specific traumas described by the Veteran.  She stated that the Veteran's current symptoms are deemed less likely related to specific military stressors, which cannot be specifically verified given available data in the claims file and available computerized notes.  Thus, due to the nature of the unverified claimed stressors along with late onset complaints of chronic anxiety following post-military accident, symptoms are most consistent with diagnoses of anxiety disorder, not otherwise specified at this time, related to the motor vehicle accident.  She stated that the Veteran was never treated for anxiety until after the accident.

In a July 2012 addendum, the VA examiner opined that the current occupational dysfunction is primarily due to pain disorder following a post-military motor vehicle accident.  Prior to the accident, he was working as a custodial supervisor, and had good reliable job performance, despite history of substance abuse difficulties.  The VA examiner stated that the mild social withdrawal is primarily related the motor vehicle accident.  The Veteran had stated in a prior examination that chronic pain with resulting diminished physical ability and decreased occupational functioning clearly resulted from his post-military motor vehicle accident.  Thus, she opined that it is less likely as not the Veteran's chronic pain disorder is related to any military experience.

The Board acknowledges the VA examiner's mention of the motor vehicle accident occurring in 1999 as opposed to 2000.  It does not appear that the Veteran has been prejudiced as a result since the point of her nexus opinion is that anxiety is related to a post-service motor vehicle accident and not due to service.

In a statement received in April 2012, the Veteran suggested that the nervousness documented while in service is due to his stressors.  The Veteran is competent to report the types of symptoms he has experienced and the continuity of such symptoms.  However, he is not competent to provide a medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the present case, a medical examiner, with full knowledge of the Veteran's reported in-service stressors and his self-reported history of acquired psychiatric disability, was nevertheless of the opinion that he did not have PTSD, but rather anxiety related to a post service event.  

While not determinative by itself, it is also significant that there is no mention of  acquired psychiatric disability until 1989, which is for approximately 17 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that in an April 2003 consultation, Dr. Ingram stated that the incidents the Veteran reported could have been the basis for the PTSD.  He diagnosed PTSD and major depressive disorder, and noted that while it is not usually necessary to include both diagnoses, in this case, it seems that as the PTSD fades in intensity, it is at least partially and gradually being replaced by the affective illness.

However, the only competent evidence of record which provides a diagnosis of PTSD and a link between the Veteran's active duty service is included in a July 2004 letter from Phillip Swihart, Ph.D., who stated that the Veteran had consistently and constantly exhibited symptoms of PTSD dating to military service in Vietnam.  (Emphasis added).  Here, a review of the record shows that in July 2002, 
Dr. Swihart observed the Veteran's depression seemed primarily related to medical problems, but also suggests some PTSD symptoms experience in Vietnam.  Nevertheless, Dr. Swihart ruled out PTSD.  He again ruled out PTSD in December 2002.  Subsequent to the receipt of the Veteran's claim in March 2003, Dr. Swihart submitted the July 2004 letter.  Thus, the inconsistency weighs against the credibility of the July 2004 opinion.  Further, the Veteran's in-service stressors have not been verified.  Overall, the Board finds that the opinion rendered in the August 2004 VA examination report is clearly more probative than the statements contained in Dr. Swihart's opinion.

The Board acknowledges an April 2003 SSA consultant's note show chronic PTSD from problems encountered in the military.  It appears to the Board that the etiology is part of medical history provided by the Veteran and not the opinion of the examiner.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Also, the Veteran had submitted claims for other VA benefits based on other disabilities in 1974 and February 2001.  It was not until March 2003 when the Veteran's claim included depression and PTSD was received.  This suggests that the Veteran did not believe he had acquired psychiatric disability related to his service until many years after service as the Board believes it reasonable to assume that the Veteran would have included an acquired psychiatric disability claim with his other earlier claims.  

To summarize, the Board finds that the preponderance of the evidence is against entitlement to service connection for PTSD.  It not only appears that a diagnosis of PTSD is not supported by the record, but it is also clear that the claimed stressors have not been corroborated.  As for acquired psychiatric disability other than PTSD, the preponderance of the evidence is against a finding that current psychiatric disability other than PTSD is causally related to service.  Although service treatment records do reference psychiatric complaints, the weight of the evidence is against a nexus to current disability.  The Board views the VA medical opinion has highly persuasive.  As discussed above, to the extent that the Veteran attempts to establish a nexus to service via his statements and testimony regarding a continuity of pertinent symptoms since service, the Board finds such assertions not credible when viewed against the entire evidentiary record.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.



ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


